DISMISS and Opinion Filed August 11, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00356-CV

                  IN THE INTEREST OF M.M.J., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54891-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      By opinion dated July 8, 2022, we affirmed the trial court’s order requiring

appellant to pay costs for the appeal. In an order of the same date, we ordered

appellant to file, by July 28, 2022, written verification that she has paid or made

arrangements to pay for the clerk’s record and cautioned her that failure to comply

may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

37.3(b). As of today’s date, appellant has not complied. Accordingly, we dismiss

the appeal for want of prosecution. See id.


                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
220356F.P05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

IN THE INTEREST OF M.M.J., A             On Appeal from the 469th Judicial
CHILD                                    District Court, Collin County, Texas
                                         Trial Court Cause No. 469-54891-
No. 05-22-00356-CV                       2019.
                                         Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and Smith
                                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered August 11, 2022




                                   –2–